Citation Nr: 0023482	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  94-17 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for rheumatoid arthritis. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1958 to 
January 1965 and from February 1991 to December 1991.  He 
also had service with the Naval Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 rating decision of the 
Fort Harrison, Montana, Department of Veterans Affairs (VA) 
Regional Office (RO).  When this case was first before the 
Board in April 1997, the additional issues of service 
connection for pericarditis and for pleuritis were decided by 
the Board and the issue of service connection for rheumatoid 
arthritis was remanded to the RO.  The case has now been 
returned to the Board.  

The Montana Veterans Affairs Division had represented the 
veteran.  In April 1996, the veteran's claims file was 
transferred from the Fort Harrison, Montana, VA RO to the 
Denver, Colorado, VA RO because the veteran had moved from 
Montana to Colorado.  It was determined that the veteran's 
representative, the Montana Veterans Affairs Division, could 
no longer represent the veteran.  In April and June 2000, the 
Board sent letters to the veteran advising him that the 
Montana Veterans Affairs Division could no longer represent 
him and that, if he desired, he could choose another 
representative.  In letters, the Board indicated that, if the 
veteran did not respond within thirty days, it would be 
assumed he did not want representation.  The veteran has not 
responded; therefore, he is not represented.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim for service connection has been obtained 
or requested.

2.  Rheumatoid arthritis was first shown many years after the 
veteran's initial period of active duty and there is no 
competent evidence linking it to that period of service or to 
any subsequent period of reserve active duty for training.  

3.  There is medical evidence unequivocally showing that the 
veteran's rheumatoid arthritis preexisted his period of 
active duty from February 1991 to December 1991.

4.  The veteran had a flare-up of his rheumatoid arthritis 
during his period of active duty from February 1991 to 
December 1991.

5.  After the in-service flare-up, rheumatoid arthritis, at 
best, only temporarily returned to its pre-service state; 
accordingly, there was an increase in severity during that 
period of active duty.

6.  There is clear and unmistakable evidence that the 
increase in severity of the rheumatoid arthritis was due to 
the natural progress of the disease.


CONCLUSIONS OF LAW

1.  Rheumatoid arthritis was not incurred in or aggravated by 
the veteran's initial period of active service and may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.306, 
3.307, 3.309 (1999).

2.  There is clear and unmistakable evidence that rheumatoid 
arthritis preexisted the veteran's second period of active 
service; the preexisting rheumatoid arthritis was not 
aggravated by service.  38 U.S.C.A. §§ 1111, 1153 (West 1991) 
38 C.F.R. §§ 3.303, 3.306 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records for his first period of 
active service reveal no complaints or findings of rheumatoid 
arthritis.

Private medical records reveal that, on July 31, 1990, the 
veteran complained of pain and swelling in his hands and 
feet.  He indicated that the problems had evolved over a 
period of six to eight months.  He reported that he had some 
objective swelling in his feet and that it was his belief 
that he also had it in his wrists.  He indicated that he had 
been experiencing about two to four hours of morning 
stiffness.  Physical examination revealed active synovitis in 
the peripheral joints.  In particular, there was synovitis in 
the left hand in the second and third metacarpophalangeal 
joints, with some tenderness and restricted motion of the 
wrist and no swelling.  In the right hand, the first and 
second metacarpophalangeal and fourth proximal 
interphalangeal joints were thickened.  There was similar 
equivocal thickening in the wrist with tenderness.  The 
elbows, shoulders, hips, knees and ankles were normal.  In 
right foot all of the metatarsophalangeal joints were 
thickened and tender, whereas in the left foot only the 
second, third and fourth metatarsophalangeal joints were 
similarly affected.  There was no clubbing, cyanosis or 
peripheral edema.  Distal pulses were intact.  No bruits were 
appreciated.  The skin was unremarkable.  The neurologic exam 
was normal.  The impression was symmetrical polyarthritis.  
The doctor, S. Akre, M.D., opined that it was most likely 
that the veteran had early rheumatoid arthritis, but that 
additional possibilities included systemic lupus 
erythematosus and Lyme disease.  The veteran underwent 
additional work-up, to include rheumatoid factor (RF), 
fluorescent antinuclear antibody (FANA), Lyme serology and 
hand films.  His medication was switched from ibuprofen to 
Naprosyn.

On August 7, 1990, the veteran received follow-up treatment 
with Dr. Akre.  It was noted that he had a high titer 
positive RF with a borderline FANA and negative Lyme 
serology.  The doctor indicated that this was quite strongly 
suggestive of rheumatoid arthritis and that the diagnosis of 
rheumatoid arthritis was reasonably firm.  It was noted that 
the hand films were normal with no destructive changes.  The 
veteran reported that his symptoms were ameliorated with 
Naprosyn, but that he still had three hours of morning 
stiffness and periods of fairly significant discomfort in the 
hands and feet.  He indicated that the Naprosyn caused a 
moderate amount of epigastric distress.  Physical examination 
revealed scattered continuing active disease especially 
affecting the metacarpophalangeal and proximal 
interphalangeal joints.  The doctor felt that the veteran was 
not getting enough improvement with this drug approach and 
that, since there were the associated side effects, an 
alternative non-steroidal, Feldene, was recommended.

On September 10, 1990, the veteran was again treated by Dr. 
Akre.  It was noted that he had continued worsening 
symptomatology; he had been more physically active over the 
past weekend, which might be related to his flare-up.  He 
indicated that he had two hours of morning stiffness and 
significant hand and foot discomfort.  Physical examination 
revealed that there were mild to moderate palpable synovial 
changes throughout.  The veteran felt that the Feldene had 
not helped.  He was placed on Clinoril and Prednisone.  On 
October 8, 1990, the veteran reported that his symptoms had 
lessened.

The veteran was seen again on October 16, 1990, by Dr. Akre.  
It was noted that with the Clinoril and prednisone he was 
doing dramatically better.  He had minimal morning stiffness 
and very little in the way of continuing objective joint 
swelling.  He had not needed to take his evening steroid dose 
at all.  On January 7, 1991, the veteran received follow-up 
treatment by Dr. Akre for his rheumatoid arthritis.  He 
reported that he had been doing well.  He said that he took 
his medication intermittently, and he was advised not 
experiment with his drug regimen.  Physical examination 
revealed that he had some synovitis in the second and third 
metacarpophalangeal joints in the left hand.  Other than 
vague changes in other joints, there was no clear-cut active 
disease.  It was felt that the veteran was getting along 
dramatically better, and he began a trial of steroid taper.  
It was also noted that he could gradually decrease his 
prednisone dosage to the point that he would stop taking it 
in ten weeks.  On February 8, 1991, it was noted that the 
veteran had to report for active duty.  He was given double 
refills of Clinoril.

The veteran was on active duty from February 11, 1991, to 
December 13, 1991.  Service medical records from that period 
of active duty show that the veteran was hospitalized from 
August 25, 1991, to August 26, 1991, for chest pain.  On a 
system review on admission, it was noted that he had had 
arthritis for three years and that it had been worsening, 
especially in the hands, feet and shoulders.  During a 
physical examination, the veteran reported that the symptoms 
of his rheumatoid arthritis were the most severe in his 
hands.  He said that he had been taking Clinoril for many 
years along with other non-steroidal anti-inflammatory drugs.  
He indicated that he had a history of chronic changes in the 
joints.  Physical examination revealed that there was no 
evidence of chronic rheumatoid arthritic changes.  
Specifically, there was no evidence of joint pain in the 
hands.  The assessments on discharge were that an 
electrocardiogram (EKG) was suggestive of pericarditis and 
that myocardial infarction needed to be ruled out.  It was 
noted that the veteran possibly had chemical pericarditis.  
With regard to the arthritis, it was noted that there was a 
possibility of an autoimmune etiology and that an antinuclear 
antibody (ANA), RF, and an erythrocyte sedimentation rate 
(ESR) were needed to possibly point toward an 
infectious/neoplastic etiology.  The discharge diagnoses were 
pericarditis, duodenal ulcer and rheumatoid arthritis.

On September 6, 1991, the veteran reported that he had had an 
onset of sharp right-sided chest pain that had worsened with 
deep inspiration.  He also said that he had had a flare-up of 
rheumatoid arthritis.  The assessment was pleuritis.

From September 13, 1991, to September 17, 1991, the veteran 
was hospitalized again for chest wall pain.  The admission 
diagnoses were pericarditis and rule out pneumonia.  Physical 
examination on admission revealed no evidence of rheumatoid 
arthritis.  The assessment was that there was a history of 
rheumatoid arthritis and that in the face of the recent 
pericarditis and now pneumonitis and pleuritis, there was a 
possibility of a "flair (sic)" of rheumatoid arthritis but 
there were still no joint symptoms.  It was noted that an RF, 
ANA, and ESR would be taken.  On September 15, 1991, it was 
noted that the RF levels had increased since the last 
admission and that a rheumatology consult would be obtained 
because of the possibility of rheumatoid arthritis and the 
unknown etiology of the pericarditis.  On September 16, 1991, 
X-rays of the ankles, wrists, and hands were taken.  X-rays 
of the ankles revealed that there was a bony island distal to 
the right tibia.  X-rays of the hands revealed periarticular 
osteopenia with the left being more severe than the right.  
There were also small erosions at the proximal radial aspect 
of the second right proximal phalanx, the proximal ulnar 
aspect of the third left proximal phalanx, and the proximal 
radial and ulnar aspects of the second proximal phalanx.  
These erosions were consistent with rheumatoid arthritis.  On 
September 17, 1991, it was noted that the veteran had no 
complaints except for minor arthritic pain.  It was also 
noted that there was no evidence of pneumonia.  The recent 
epigastric and thoracic symptoms were attributed to a flare 
of chronic rheumatoid arthritis.  The discharge diagnosis was 
pericarditis secondary to rheumatoid arthritis.

From October 9, 1991, to October 17, 1991, the veteran was 
hospitalized for his duodenal ulcer.  He underwent a highly 
selective vagotomy.  On October 13, 1991, the veteran 
complained of right foot pain.  Physical examination revealed 
that the first, second and third metatarsophalangeal joints 
in the right foot were tender.  There was no erythema, and 
the swelling was minimal.  It was noted that the veteran was 
having a flare-up of rheumatoid arthritis and that the pain 
was moderate to severe.  Non-steroidal anti-inflammatory drug 
treatment was deferred because of the long history of peptic 
ulcer disease.  It was noted that a course of treatment 
consisting of Disalcid (a non-steroidal anti-inflammatory 
drug with the least association with peptic ulcer disease) 
and Carafate would be tried if the symptoms of the rheumatoid 
arthritis continued at the same level of severity or 
increased in severity.  On October 14, 1991, the veteran 
complained of right ankle tenderness.  Physical examination 
revealed no edema.  The pulses were positive, but there was 
tenderness in the right ankle.  The assessment was that the 
arthritis was inhibiting the veteran's ability to ambulate.  
Toradol IM was given.  On the narrative summary, it was noted 
that his previous pericarditis and pleuritis were thought to 
be associated with rheumatoid arthritis.  

The veteran underwent a VA examination in April 1992.  It was 
noted that he had had a history of rheumatoid arthritis for a 
number of years.  He reported that his joint pain was 
primarily in his hands and feet and that it was also 
occasionally in his knees, shoulders and back.  Physical 
examination revealed a normal range of motion in all joints 
of the extremities.  There was no crepitus in the shoulders.  
In the hands, there was some decided weakness to a squeeze 
test in both hands; he was unable to get his index or third 
finger into a squeezing position.  There was also definite 
marked hypertrophy of the proximal phalangeal joints of the 
second and third fingers of both hands, and there was 
hypertrophy to a lesser degree in the proximal phalangeal 
joints of the fourth and fifth fingers of both hands.  There 
was no gross deformities or deviations.  There were no 
abnormalities of the lower extremities except for some 
hypertrophy in the phalangeal joints of the second and third 
toes.  There was some tenderness to passive motion of the 
"greater" toe, and flexion caused pain.  X-rays of the 
knees and hands were normal.  The impressions were rheumatoid 
arthritis and lupus erythematosus with arthritis.

In October 1992, the veteran underwent his quadrennial 
examination for the Naval Reserve.  He reported that he had 
had arthritis, rheumatism or bursitis.  The examining 
physician noted that the veteran had lupus arthritis as well 
as rheumatoid arthritis.

The veteran was afforded another examination in March 1993.  
He reported that he had had intermittent flare-ups of bouts 
of pain with his wrists, elbows, fingers, hands, knees, 
ankles and feet over the past year and that he had a flare-up 
of thigh hip pain three weeks ago.  Physical examination 
revealed that the shoulders were normal.  The right elbow was 
normal, but the left elbow was very tender to touch and to 
palpation over the medial condyle.  There was a slight 
thickening of the left medial condyle on flexion, and that 
motion was painful.  Internal rotation of the left elbow was 
painful, and the medial condyle was tender with that motion 
but without thickening.  There was thickening and swelling of 
the metacarpophalangeal joints of the second and fourth 
fingers of the right hand and of the second, third and fourth 
fingers of the left hand.  There was swelling and tenderness 
with a spongy sensation of the second, third and fourth 
middle interphalangeal joints of the right hand and the third 
and fourth middle interphalangeal joints of the left hand.  
These joints were also tender to touch and motion, and 
limited his ability to make a fist.  

As to the lower extremities, the hips and knees were normal.  
He was very tender on the lateral side of the left ankle to 
varus motion and to touch.  Swelling was also present.  The 
right ankle was normal.  He had increased thickening and 
tenderness in the second, third, fourth and fifth metatarsal 
phalangeal joints of the left foot and in the second, third 
and fourth metatarsal phalangeal joints of the right foot.  
The interphalangeal joints were not swollen or thickened and 
felt fairly good.  However, the veteran was in considerable 
discomfort because of the ankle and metatarsal phalangeal 
joint swelling and pain.  The impressions were that the 
veteran continued to have rheumatoid arthritis, for which he 
was currently being treated, and that he possibly had lupus 
erythematosus.  

VA medical records reflect that in May 1993 the veteran 
reported that he periodically had an increase in joint 
symptoms, but that his symptoms were ameliorated with 
medication.  
 
At a November 1993 hearing held at the Fort Harrison, 
Montana, VA RO before a hearing officer, the veteran 
testified that he could have had rheumatoid arthritis prior 
to his latest period of active service, but that it had not 
been diagnosed by X-rays prior to that period of active 
service.  Transcript.

VA outpatient records show that the veteran continued to be 
treated for rheumatoid arthritis from 1994 to 1995.  In 
January 1995, it was noted that the veteran had had 
rheumatoid arthritis since 1989 with hand and foot pain and 
swelling, but that it had been stable since 1989 with 
occasional flare-ups.  The impression was that the veteran 
had arthralgia/arthritis of the hands/metacarpophalangeal 
joints with morning stiffness and a history of pericarditis 
and pleuritis.  It was noted that the changes noted on X-rays 
were consistent with a diagnosis of rheumatoid arthritis.  It 
was also noted that the symptoms had been ameliorated with 
methotrexate, but there was still a greater than first-degree 
morning stiffness and a monthly flare.  In July 1995, it was 
indicated that there were no acute problems with rheumatoid 
arthritis.  X-rays of the hands taken that month revealed 
that subtle erosive changes in the distal metacarpal bones, 
which could have represented subtle manifestations of 
rheumatoid arthritis.  In October 1995, it was noted that the 
veteran had had rheumatoid arthritis for seven years, but 
that it was well controlled.

In February 1996, the Board remanded the claim for a VA 
examination.

VA treatment records reflect that, on July 11, 1996, it was 
noted that the rheumatoid arthritis was stable.  On July 20, 
1996, it was noted that the veteran had had rheumatoid 
arthritis for five to six years.  The assessment was a 
history of rheumatoid arthritis with minimal swelling at the 
present time, even though he had not been taking methotrexate 
for the past three months.

On a September 1996 VA examination report, it was noted that 
the veteran reported that rheumatoid arthritis had been 
diagnosed in approximately 1989, which was one or two years 
after he began having aching in his hands and shoulders.  
Prior to be called up for Operation Desert Storm, his 
symptoms were mainly in his hands.  During that period of 
active duty, he was hospitalized for pericarditis, pleuritis, 
and pneumonia.  He had joint swelling at that time as well.  
The veteran reported that, since that hospitalization, his 
symptoms have slowly and gradually gotten worse with 
manifestations of greater frequency and severity.  
Specifically, he has morning stiffness every day for a couple 
of hours.  Also, his symptoms were aggravated once a week by 
such factors as a change in the weather.  He indicated that 
the affected major joints were the metacarpophalangeal 
joints, proximal interphalangeal joints, elbows, shoulders, 
knees and ankles.  He reported that he had daily pain in his 
hands, pain two to three times a week in the elbows and right 
shoulder, and pain once every two weeks in the knees and 
ankles.  

Physical examination revealed the right shoulder had active 
flexion and abduction to 90 degrees, passive flexion and 
abduction to 130 degrees, and internal and external rotation 
to 90 degrees.  There was a full range of motion in the left 
shoulder and in both elbows.  There was no evidence of 
erythema, edema, induration or bursitis.  As to the hands, 
there was synovitis and tenderness over the 
metacarpophalangeal joints of his second and third fingers 
bilaterally.  There was also mild ulnar deviation, but the 
rest of the hand examination was normal.  In the lower 
extremities, the knees were normal except for a mild amount 
of fluid in the right knee.  Range of motion was zero to 140 
degrees bilaterally.  The anterior drawer sign, Lachman test, 
and McMurray test were all negative.  The veteran had stable 
medial and lateral collateral ligaments, and no evidence of 
chondromalacia.  He was able to squat down and arise to the 
standing position.  With regard to the ankles, he had a full 
range of motion bilaterally: dorsiflexion to 20 degrees, and 
plantar flexion to 45 degrees.  There was no evidence of 
erythema, edema or induration.  X-rays of the hands and knees 
revealed no fractures or evidence of degenerative changes.  
X-rays of the shoulders, elbows and ankles were normal.

The examiner noted that there was a history of rheumatoid 
arthritis, that it was diagnosed in approximately 1989, and 
that it was being currently treated with methotrexate, 
prednisone and an anti-inflammatory agent.  She reported the 
findings on the physical examination and indicated that there 
was evidence of rheumatoid nodules in the elbows.  The 
examiner opined that there was a definite worsening of the 
rheumatoid arthritis in 1991 during active duty.  The 
worsening was described as a significant flare or aggravation 
of his condition.  It was noted that rheumatoid arthritis is 
a disease associated with flares alternating with remissions 
of symptoms.  The examiner noted that precipitating factors 
for a flare had not been positively identified, but that they 
included overuse of affected joints and concomitant stresses 
provoked by emotional or physical factors.  The examiner 
opined that the veteran's rheumatoid arthritis flared in 1991 
secondary to service-related provocation.  She also noted 
that rheumatoid arthritis was characterized by flares and 
remissions and that the overall course of the disease in 
terms of long term sequelae had most likely not been altered 
by the significant flare in 1991.

In April 1997, the Board remanded the claim for clarification 
by the September 1996 VA examiner regarding the nature of 
rheumatic arthritis and to obtain any additional service 
medical records.

In August 1997, the service department submitted additional 
medical records, including the previously noted September 6, 
1991, treatment record and the October 1992 quadrennial 
examination report.

In an August 1999 addendum, the September 1996 VA examiner 
noted that no new information was provided, but that the old 
records were reviewed again.  She opined that the veteran's 
rheumatoid arthritis did not undergo a permanent increase in 
disability during, or as a result of, his recent period of 
active duty.  The examiner noted that, while his symptoms 
were slowly progressive, they had not become as severe as 
they were during his service-related flare.  Specifically, 
the symptoms from the service-related flare returned to a 
less severe state following the flare.  The examiner also 
noted that the disease did not return to the pre-service 
state, "at least for long," as the symptoms have been 
progressive over time.  She indicated that this was the 
normal predictable progression of the disease and not likely 
related to the incident in service.

Legal Criteria

Service connection may be established for a disability 
resulting from a disease or injury incurred in, or aggravated 
by, active duty or active duty for training.  38 U.S.C.A. 
§§ 101, 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.1, 3.6 (1999).

Service connection may granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  If a 
veteran had 90 days or more of service during wartime or 
during peacetime after December 31, 1946, and arthritis is 
manifested to a compensable degree within one year, it shall 
be presumed to have been incurred in service.  This is a 
rebuttable presumption.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (1999).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that the injury or disease 
existed prior thereto.  Only such conditions as are recorded 
on examination reports are to be considered as noted.  
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304 (1999).  
The presumption of soundness only applies where there has 
been an induction examination in which the later complained 
of disability was not detected.  Crowe v. Brown, 7 Vet. App. 
238 (1994).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991).  
The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has found that this presumption 
of aggravation applies where there is a worsening of the 
disability regardless of whether the degree of worsening was 
enough to warrant compensation.  Browder v. Derwinski, 1 Vet. 
App. 204, 207 (1991).  It is the Secretary's burden to rebut 
the presumption of in-service aggravation.  See Laposky v. 
Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 
Vet. App. 228, 232 (1991).
 
For any veteran with wartime service or peacetime service 
after December 31, 1946, clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  Medical facts and 
principles may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service.  38 C.F.R. 
§ 3.306(b) (1999).

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars and absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service.  
38 C.F.R. § 3.306(b)(1).

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as opposed to merely the symptoms, is worsened.  
Hunt v. Derwinski, 1 Vet. App. 292 (1991).  This means the 
base line against which the Board is to measure any worsening 
of a disability is the veteran's disability as shown in all 
of his medical records, not on the happenstance of whether he 
was symptom-free when he enlisted.  Green v. Derwinski, 1 
Vet. App. 320, 323 (1991).




Where a preexisting disability has been medically or 
surgically treated during service and the usual effects of 
treatment have ameliorated the disability so that it is no 
more disabling than it was at entry, the presumption of 
aggravation does not attach to that disability.  Verdon v. 
Brown, 8 Vet. App. 529 (1996).

These principles regarding presumption of aggravation apply 
to chronic diseases, such as arthritis.  Splane v. West, No. 
99-7078 (Fed. Cir. June 23, 2000).

In order for a claim to be well grounded, there must be 
competent evidence of the following: (1) a current 
disability, in the form of a medical diagnosis; (2) 
incurrence or aggravation of a disease or injury in service, 
in the form of lay or medical evidence; and (3) a nexus 
between the in-service aggravation or injury or disease and 
the current disability, in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1999).

Analysis

The threshold question is whether the appellant has presented 
evidence of a well-grounded claim.  The Court has defined a 
well-grounded claim as a claim that is plausible.  In other 
words, a well-grounded claim is meritorious on its own or 
capable of substantiation.  If the claim is not well 
grounded, the appeal must fail.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In this 
case, the August 1999 addendum to the September 1996 VA 
examination report in which it was noted that after the in-
service flare the rheumatoid arthritis did not return to the 
pre-service state, "at least for long," renders the claim 
well grounded.  


Accordingly, the VA has a duty to assist the appellant in the 
development of facts pertinent to his claim.  38 U.S.C.A. § 
5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The 
Board also finds that all evidence necessary for an equitable 
adjudication of the appellant's claim has been obtained and 
that the duty to assist the claimant is satisfied.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

There is no competent evidence that the veteran had 
rheumatoid arthritis during his first period of active duty, 
that it was manifested to a compensable degree within one 
year after that period of active duty, or that it is 
otherwise related to that period of active duty.  See 
38 C.F.R. §§ 3.307, 3.309.  Furthermore, there is no 
competent evidence that the rheumatoid arthritis was incurred 
in or aggravated by a period of active duty for training.  
See 38 U.S.C.A. §§ 101, 1110, 1131; 38 C.F.R. §§ 3.1, 3.6.  
Nor has the veteran alleged that his rheumatoid arthritis is 
related to his first period of active duty or to a period of 
active duty for training.  

The basic question before the Board is whether rheumatoid 
arthritis is related to the veteran's second period of active 
duty.  For that period of service, there is no entrance 
examination report of record.  Under Crowe, 7 Vet. App. at 
245, the presumption of soundness would not apply.  In any 
event, even affording the veteran the presumption of 
soundness, there is competent medical evidence clearly and 
unmistakably showing that the veteran had rheumatoid 
arthritis prior to his second period of active duty.  In July 
1990, the veteran reported that he had had pain and swelling 
in his hands and feet for the past six to eight months and 
Dr. Akre noted that the veteran most likely had early 
rheumatoid arthritis.  By August 1990, after additional work-
up, Dr. Akre indicated that the diagnosis of rheumatoid 
arthritis was reasonably firm.  Moreover, the private medical 
evidence shows that the veteran was being treated for 
rheumatoid arthritis within about a month before commencing 
active duty and it appears that he may have still been taking 
prednisone for the arthritis when he entered active service.  
Thus, there is clear and unmistakable evidence that the 
rheumatoid arthritis preexisted his second period of active 
duty.  

The matter now to be addressed is whether rheumatoid 
arthritis underwent an increase in severity during the second 
period of active duty.  In that regard, the veteran was 
hospitalized during service for symptoms related to his 
rheumatoid arthritis and a medical opinion notes that there 
was a definite worsening of the rheumatoid arthritis in 1991, 
as reflected in the September 1996 VA examination report.  In 
that report, the examiner described the worsening as a 
significant flare or aggravation of the condition, also 
noting that rheumatoid arthritis is a disease associated with 
alternating flares and remission of symptoms.  In the report, 
the examiner opined that the veteran's rheumatoid arthritis 
flared in 1991 as secondary to a service-related provocation, 
but that the overall course of the disease in terms of long 
term sequelae had most likely not been altered by the 
significant flare in 1991.  In an August 1999 addendum, the 
examiner clarified her opinion, indicating that the veteran's 
rheumatoid arthritis did not undergo a permanent increase in 
disability during, or as a result of, his active duty.  The 
examiner noted that, while his symptoms were slowly 
progressive, they had not become as severe as they were 
during his service-related flare and that the symptoms from 
the service-related flare had returned to a less severe state 
following the flare.  However, the examiner also noted that 
after the flare the disease did not return to the pre-service 
state, "at least for long," as the symptoms had been 
progressive over time.  Thus, accepting this as evidence that 
the preexisting disorder increased in disability during 
active service, it must be determined whether there is a 
specific finding that the increase was due to the natural 
progress of the disease.  

The September 1996 VA examiner reviewed the case and found 
that the overall course of the disease in terms of long term 
sequelae had most likely not been altered by the significant 
flare in 1991.  The examiner also opined that the course of 
the veteran's arthritis signified the normal predictable 
progression of the disease and was not likely related to 
service.  Thus, the Board finds that this medical evidence, 
which is both competent and probative, constitutes clear and 
unmistakable evidence 



that the increase in severity during the second period of 
active duty was due to the natural progression of the 
rheumatoid arthritis, thereby rebutting the presumption of 
aggravation.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  
Accordingly, service connection for rheumatoid arthritis is 
not warranted.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.


ORDER

Service connection for rheumatoid arthritis is denied.


		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

 

